UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-25157-CIV-MORENO
PABLO MUNOZ,

Plaintiff,

VS.
170 KAJU, LLC and JOHN E. GOMEZ,

Defendant.
/

 

ORDER GRANTING BY DEFAULT
DEFENANTS’ MOTION TO DISMISS COUNTS II AND IIT

THIS CAUSE came before the Court upon the Defendants’ Motion to Dismiss
Counts II and III (D.E. 8), filed on January 12, 2020.

THE COURT has considered the motion, the pertinent portions of the record, and is
otherwise fully advised in the premises. The Plaintiff's deadline to respond to the
Defendants’ Motion was January 27, 2020. See S.D. Fla. Local Rule 7.1(c) (“For all motions . . .
each party opposing a motion shall serve an opposing memorandum of law no later than fourteen
(14) days after service of the motion.”). Local Rule 7.1(c) further provides that a party’s failure
to timely respond “may be deemed sufficient cause for granting the motion by default.” Jd.

Because the Plaintiff did not timely respond to the Defendants’ Motion to Dismiss, it is

ADJUDGED that the Motion to Dismiss Counts II and II] is GRANTED BY DEFAULT
under Local Rule 7.1(c). See Sauve v. Lamberti, 247 F.R.D. 703, 704 (S.D. Fla. 2008) (granting
motion to dismiss by default under Local Rule 7.1(c)). Counts II and III are thys DISMISSED.

DONE AND ORDERED in Chambers at Miami, Florida, this Se of January 2020.

_ fF —

FEDERICO A. MORENO
UNITED STATES DISTRICT JUDGE

 

 

 

 

 
 

Copies furnished to:

Counsel of Record
